Title: To Thomas Jefferson from Thomas Jefferson Randolph, 3 December 1808
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


                  
                     Dear Grandfather
                     
                     Philadelphia Museum Dec. 3
                  
                  I recieved yours of the 24th & it gives me great pleasure to hear that sister Ann & her husband will live with, us. I am aware of the dangers of my situation & of my own inexperience; I have heard much, & seen little of the vices & follies of the world & distrusting my own knowlegde of human nature, I have shuned all unnecessary intercourse with persons not previously recommended to my acquaintance, by some friend more experienced than myself; I go no where & I live in retirement amongst thousands; without your advice, Politics would have been, the rock upon which I should have split ere’ long; Although I never speak on the subject myself, yet when I hear these vile Pensioners & Miscreants expressing Tory sentiments & abusing you, it is with difficulty I can restrain myself.   You have no doubt expected a performance of my promise, I attempted it once, but It took me all day sunday & I could not finish in twelve what the professors expressed in fourteen I however do it every night on Anatomy &, Chemistry, but on surgery I do not understand it sufficiently to do it regularly; when he (A. physick) lectures on the fresh subject I hope I shall understand it better yours affectionately
                  
                     Thos. J. Randolph
                     
                  
                  
                     PS The cover of the letter you inclosed from Mother bore evident marks of having been broken open as likewise several others
                  
               